Case: 5:18-cr-00081-REW-MAS Doc #: 469 Filed: 01/16/20 Page: 1 of 1 - Page ID#: 3529




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

  CRIMINAL NO. 18-CR-00081-JMH                                        ELECTRONICALLY FILED

  UNITED STATES OF AMERICA                                                          PLAINTIFF


  VS.                       DEFENDANT NEDELCU’S MOTION TO
                           JOIN IN MOTION TO DISMISS FILED BY
                                  CO-DEFENDANT NISTOR


  LIVIU SORIN NEDELCU                                                             DEFENDANT

                                      ** ** ** ** ** ** ** ** **

         The Defendant, Livin-Sorin Nedelcu, by counsel, respectfully moves to join in and adopt

  the Motion to Dismiss Indictment filed herein by Co-defendant Nistor, DE # 459, and

  particularly the arguments set out in Section II and III thereof.

                                                 Respectfully submitted,

                                                 /s/ Thomas C. Lyons
                                                 THOMAS C. LYONS, ESQ.
                                                 Law Offices of Thomas C. Lyons
                                                 201 West Short Street, Suite 800
                                                 Lexington, Kentucky 40507
                                                 859-231-0055
                                                 thomaslyons@hotmail.com
                                                 Counsel for Defendant, Liviu Sorin Nedelcu


                                   CERTIFICATE OF SERVICE
         This is to certify that a true copy of the foregoing Motion to Join in Motion to Dismiss
  Filed by Co-Defendant Nistor has been served on January 16, 2020, by filing same via the
  CM/ECF System, which will send electronic notice to all counsel of record.


                                                 /s/ Thomas C. Lyons
                                                 THOMAS C. LYONS, ESQ.
